DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Allowance is in response to the Amendment dated August 26, 2022.  Claims 1-27 are presently pending and are presented for examination. Of these claims, claims 18-26 were previously withdrawn and now cancelled.

Examiner’s Amendment
The following is an amendment to the claims to cancel withdrawn claims as all other claims are in condition for allowance.

Claims 18-26 (Cancelled)

Reason for allowance
The Independent claims are allowed for the foregoing reasons.

With respect to the independent claims, the feature of receiving over the network bus, by the auxiliary vehicle controller, the mode 9 information from the memory device of the primary vehicle controller, transmitting, to the server, data representing the mode 9 information, and receiving, from the server, a control strategy for the auxiliary vehicle controller, when considered in view of the prior art of record renders the claims novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3663